UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7624


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONALD WAYNE JONES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:96-cr-00070-BR-1)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Wayne Jones, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Wayne Jones appeals the district court’s order granting his motion, filed

pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, for a reduction

of his sentence. * We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.      United States v. Jones, No.

5:96-cr-00070-BR-1 (E.D.N.C. Oct. 24, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         Although the district court granted Jones’ motion and reduced his term of
supervised release, the court declined to exercise its discretion to reduce the original
360-month term of imprisonment.

                                             2